Citation Nr: 1337421	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  05-05 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a higher initial rating for degenerative disc disease of the cervical spine, rated as 10 percent disabling before October 11, 2006, and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from February 1963 until November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which granted service connection for degenerative disc disease of the cervical spine and assigned an initial 10 percent rating.  The Veteran appealed the initial rating assigned in this decision, and the matter is now before the Board.  In a July 2007 rating decision, the RO increased the disability rating for cervical spine degenerative disc disease from 10 percent to 20 percent effective October 11, 2006.  However, as this was not a full grant of the benefits sought, and thus the matter remains on appeal.

In a rating decision of September 2013, the RO granted entitlement to service connection for radiculopathy of the upper right extremity and assigned an initial rating of 20 percent effective May 29, 2003, and an evaluation of 40 percent effective August 5, 2013.  In the same rating decision, the RO also granted entitlement to service connection for radiculopathy of the upper left extremity and assigned an initial rating of 20 percent effective April 22, 2004, and an evaluation of 30 percent effective August 5, 2013.  The Veteran was informed of this decision, and his appellate rights; however, he has yet to contest either the ratings assigned or the effective dates of those ratings.  Accordingly, the matter of neurologic deficits associated with the Veteran's service-connected cervical spine disability has been separately adjudicated and is not presently before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system which include VA treatment records regarding cervical spine treatment which have been considered as part of the present appeal.




FINDING OF FACT

Throughout the entire initial rating period, degenerative disc disease of the cervical spine has been productive of moderate limitation of motion of the neck, without any incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for degenerative disc disease of the cervical spine have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7 (2013); 38 C.F.R. § 4.71a, Diagnostic Code 5290-5010 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the RO provided VCAA notice letters to the Veteran in April 2003, September 2006, and June 2008.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

While the letters sent to the Veteran complied with the requirements of the VCAA, the Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  

The Veteran was afforded VA examinations in April 2005, October 2006, and August 2013, during which physical examinations of the Veteran were conducted, the Veteran's history was taken down, the lay evidence presented was considered, and factual foundations for the conclusions reached and opinions offered were based on histories and examinations that were consistent with the record.  While the VA examiner in 2013 was provided the Veteran's claims file to review, the examiners in 2005 and 2006 were not.  Nonetheless, during those examinations accurate histories were elicited from the Veteran regarding his neck disability and symptomatology.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

Finally, in May 2013 the Board remanded this matter for a VA examination to assess the Veteran's level of symptomatology.  The ordered examination was conducted in August 2013, including with review of the claims file consistent with the instructions of the Board.  The RO substantially complied with the May 2013 remand directives, and the Board may proceed with a decision at this time.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The Board finds that all necessary development has been accomplished.  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 



Initial Rating for Degenerative Disc Disease of the Cervical Spine

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The Veteran's appeal for higher initial ratings is an appeal from the initial assignment of a disability rating in April 2004.  In the April 2004 rating on appeal, the Veteran was awarded service connection for degenerative disc disease of the cervical spine and granted a 10 percent rating effective November 12, 2002.  In the July 2007 rating decision, the rating was increased to 20 percent effective October 11, 2006.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, while the claim was still on appeal, the RO granted a 20 percent "staged" rating for the cervical spine.  In the Board's discussion below, the propriety of that staging is considered as well as the matter of whether the evidence shows that the disability has significantly changed so as to warrant any additional staging of ratings.  

Throughout the periods on appeal, the Veteran's cervical spine has been rated under hyphenated Diagnostic Codes (DCs or Codes).  Such Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  The Veteran was initially rated under 38 C.F.R. § 4.71a (2003) 5290-5010 indicating that the rating was primarily based on limitation of motion of the cervical spine, while the underlying source of the disability was identified as arthritis due to trauma.  See 38 C.F.R. § 4.71a (2003).  Subsequently, the RO adjusted the Code under which the Veteran was being rated.  As a result the Veteran's neck disability is currently rated under DC 5290-5237, reflecting a recharacterization of the underlying source of the Veteran's neck disability as a cervical strain.  See 38 C.F.R. § 4.71a (2013).

During the pendency of the Veteran's claim for a higher initial rating for his service-connected neck disability, the regulations pertaining to evaluation of disabilities of the spine were amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 2003).  The change in regulation, made effective September 26, 2003, renumbered all of the DCs referable to the spine, and provided for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, now found at 38 C.F.R. § 4.71a (2013).

Where the law or regulations governing a claim change while the claim is pending, the version most favorable to the claimant applies, absent expressed intent to the contrary.  Accordingly, the Board must review both the pre- and post-September 26, 2003, rating criteria to determine the proper evaluation for the Veteran's disability.  If it is determined that the new criteria is more favorable, the new criteria may not be applied for the period prior to the revision.  See VAOPGCPREC 3-2000 (April 10, 2000) (As limited by 38 U.S.C.A. § 5110(g) (West 2002), the effective date of any increase assigned under the amended version of the rating schedule can be no earlier than the effective date of the regulation).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to pain, weakness, premature or excess fatigability, and incoordination.  DeLuca, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran contends that his cervical spine has been more than 20 percent disabling throughout the period on appeal.  In support of his contention, in July 2011 the Veteran remarked that he was unable to walk more than 30 yards and uses an electric wheelchair.  In support of his contention, the Veteran also reported being limited in his abilities to bend, stoop, lift, or carry heavy objects.

On VA treatment in October 2002, less than a month before filing a claim for service connection, the Veteran's neck was supple and no neurologic or sensory disturbances were noted in the upper extremities.  Magnetic Resonance Imaging (MRI) that same month showed evidence of degenerative disease from the C4 through T1 levels of the spine, with osteophytosis, disc space narrowing, and disc desiccation most severely at the C6-7 level.  The impression was of cervical spondylosis with mild spinal canal narrowing at the C6-7 level and moderate narrowing of the bilateral C6-7 neuroforamina as well as the right neuroforamina at the C7-T1 level.  It was opined that "the existing nerve root may be compressed."

A July 2003 VA nerve conduction study suggested sensory and motor polyneuropathy involving the upper extremities bilaterally, a finding which was consistent with a nerve conduction study from January 2002.  Nonetheless, electromyography showed no evidence of a right C5-T1 motor radiculopathy.

In September 2003 the Veteran complained of new right radicular neck pain involving all fingers of the right hand.  Neck pain was constant, at a level of five out of ten, but reduced with medication.  The Veteran reported subjective weakness involving the distal part of the right upper extremity, primarily related to occasionally dropping light objects.

X-ray imaging during a VA examination in October 2003 showed degenerative changes of the cervical spine at the C5, 6, and 7 levels with osteophytic formation and minimal disc space narrowing.  The diagnosis was degenerative changes of the cervical spine with radiculopathy into the right upper extremity.

On VA examination in April 2005, the Veteran complained of pain all over the neck, with pain radiating into the shoulders and scapula, as well as into both hands.  On physical examination, the Veteran's range of motion was from zero to 30 degrees of extension and flexion.  Strength in the upper extremities was four out of five bilaterally, and the C4 to T1 dermatomes were normal bilaterally.  Range of motion of the neck was limited only by pain, and not by weakness, fatigability, lack of endurance, or lack of coordination.  Following review of clinical imaging reports, the examiner diagnosed degenerative joint disease of the cervical spine with chronic cervical strain.

On VA examination in October 2006, the examiner noted that due to his service-connected "back" disorder, the Veteran has difficulty walking, standing, bending or lifting.  Because the examiner was then discussing the Veteran's lumbar spine, the Board finds that in context, the examiner's use of the term "back" refers to service-connected degenerative disc disease of the lumbar spine, not the cervical spine.  With regard to the cervical spine, the Veteran complained of frequent stiffness and weakness.  Pain was constant and graded in severity between six and eight out of ten.  With medication, the Veteran was able to function during flare-ups.  Nonetheless, the Veteran's neck disability caused difficulty turning and bending at the neck.  Physical examination of the cervical spine revealed that the Veteran had painful motion and mild tenderness to palpation in the posterior cervical region without muscle spasm.  Range of motion of the cervical spine was from 30 degrees of flexion to 30 degrees of extension with pain at 30 degrees.  Range of motion of the cervical spine was limited by pain, fatigue, weakness, lack of endurance, and incoordination following repetitive use, with pain having the major functional impact.  However, there was no additional limitation motion after repetitive use, and also no evidence of intervertebral disc syndrome with chronic and permanent nerve root involvement.

During a pre-operative evaluation, prior to surgical intervention on the lumbar spine in March 2009, the Veteran's cervical spine was "nontender to palpation, and he had "full range of motion without pain."

In April 2012, a VA primary care note indicates that the Veteran denied any numbness or tingling, weakness, or pain in his neck, though he stated that during that time of year he typically has generalized aches and pains due to weather.  On physical evaluation the neck was supple.

On VA examination in August 2013, the Veteran had flexion of the neck to 30 degrees with pain beginning at 30 degrees and extension to 20 degrees with pain beginning at 20 degrees.  Following repetitive-use testing, the Veteran's ranges of cervical motion were not changed, though the examiner opined that the facts contributing to the Veteran's overall reduction in range of motion included pain and excess fatigability.  Localized tenderness or pain to palpation was noted as was guarding or muscle spasms, though not severe enough to result in abnormal gait or spinal contour.  On review of radiographic imaging studies, the examiner identified degenerative and discogenic changes, most prominent at the C6-7 level, with a 3 to 4 mm posterior disc osteophyte complex associated with mild to moderate spinal canal and moderate bilateral neural foraminal stenosis.  There was no sign of spinal cord compression or abnormal signal or shape to the spinal cord.  The examiner opined that although the Veteran's cervical disability did impact his ability to work, it only did so insofar as it limited him to sedentary work.

Pre-September 26, 2003 Rating Criteria 

Under the pre-September 26, 2003 rating criteria, DC 5010 directed that traumatic arthritis was to be rated as degenerative arthritis under DC 5003.  DC 5003 in turn directed that ratings for degenerative arthritis were to be based on limitation of motion under the appropriate Codes for the specific joint or joints involved.  DC 5290, which rated based on limitation of motion of the cervical spine, called for a 10 percent evaluation for "slight" limitation of motion, a 20 percent evaluation for "moderate" limitation of motion, and a 30 percent evaluation for "severe" limitation of motion.  38 C.F.R. § 4.71a (2003). 

Prior to September 26, 2003, DC 5293 provided that intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  The Code provided a 10 percent rating for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a (2003)

Notes following DC 5293 provided guidance in rating IVDS.  Note (1) provided that, for purposes of ratings under the Code, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note (2) provide that, when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Note (3) provide that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, rate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher rating for that segment.  Id.

Based on the Veteran's record of treatment and symptomatology referable to the cervical spine, limitation of the spine has been more accurately described as "moderate" rather than "slight" throughout the entire period on appeal, and thus a 20 percent rating is warranted under the old Code.  Specifically, the Veteran's functional limitation of motion of the neck when considering pain, excess fatigability, flare-ups, etc, has generally been from 30 degrees of flexion to 20 or 30 degrees of extension, with one notation of zero degrees of extension on examination in April 2005.  Assuming that normal range of motion is from 45 degrees of extension to 45 degrees of flexion, see 38 C.F.R. § 4.71a, Plate V (2013), the Veteran's loss of motion represents a one to two thirds reduction in his ability to move the neck.  While this clearly is greater than a "slight" limitation of motion, it does not reach the level of "severe" limitation of motion as contemplated by the pre-September 26, 2003 Code criteria.

Accordingly, the Board finds that the criteria for a 20 percent rating of the Veteran's cervical spine disability have been met throughout the period on appeal under the pre-September 26, 2003 rating criteria.

With regard to the applicability of a higher rating under the former DC 5293 for IVDS, the Board again notes that ratings for neurologic symptomatology referable to the cervical spine is not on appeal for the procedural reasons described in the Introduction section above.  Accordingly, the while DC 5293 directs that neurologic manifestations may be combined under 38 C.F.R. § 4.25 with orthopedic manifestations where such a combination may provide a higher rating, such action is not appropriate in the immediate case.  Furthermore, although DC 5293 also afforded ratings on the basis of incapacitating episodes, there is no evidence, lay or otherwise, of incapacitating episodes at any time during the periods on appeal.

Post-September 26, 2003 Rating Criteria

Having determined that the Veteran's cervical spine disability warrants a 20 percent rating throughout the period on appeal under the old rating criteria, the Board now considers whether a greater than 20 rating may be warranted under the current criteria for any period since September 26, 2003 - the date the current criteria became effective. 

As of September 26, 2003, disabilities of the spine became rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. §4.71a (2013).

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See 38 C.F.R. § 4.71a, Plate V.

Additionally, the Code for rating IVDS was changed to DC 5243 and now indicates that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 CFR §4.71a (2013).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as effective September 26, 2003, provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

The Board finds that a rating of greater than 20 percent is not warranted for any portion of the period on appeal after September 26, 2003 under the current rating criteria.  Specifically, in order to warrant a 30 percent rating, the General Rating Formula for Diseases and Injuries of the Spine requires evidence of functional limitation of forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 CFR § 4.71a.  Here, throughout the period on appeal, the Veteran's forward flexion of the neck has been to 30 degrees with pain, when present, beginning at 30 degrees.  While pain, fatigue, weakness, lack of endurance, and incoordination following repetitive use, impacted the Veteran's range of motion, the evidence shows no additional functional limitations as a result of such impact.

The Board has also considered whether a rating of greater than 20 percent may be available under DC 5243 for IVDS.  To that end, DC 5243 provides that the next higher rating from 20 percent, 40 percent, requires evidence of IVDS with incapacitating episodes having a total duration of at least four weeks, but less than six weeks.  Id.  However, as previously indicated, there is no evidence, lay or otherwise, of incapacitating episodes at any time during the periods on appeal; thus a rating of 40 percent under DC 5243 is not warranted.

Accordingly, the Board concludes that the Veteran's degenerative disc disease of the cervical spine has been 20 percent disabling throughout the entire initial rating period on appeal pursuant to 38 C.F.R. § 4.71a, DC 5290-5010 (2003).  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected cervical spine disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of functional limitation of motion, including as due to such symptoms as pain and excess fatigability, thus, the demonstrated manifestations - namely limitation of motion of the neck with pain on motion - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Furthermore, the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2013).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's cervical spine disability, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, with regard to the impact of the Veteran's cervical spine disorder on his capacity to work, the most recent VA examiner assessed that the Veteran's cervical spine disability limited him to sedentary work, but did not itself preclude the Veteran from employment.  Furthermore, entitlement to a total disability rating based on individual unemployability (TDIU), effective November 12, 2002, was established in a rating decision of May 2011.  Thus TDIU has been awarded throughout the period on appeal, and consideration for referral of the issue is rendered moot.  


ORDER

An initial rating of 20 percent, but no higher, for degenerative disc disease of the cervical spine is granted, effective November 12, 2002.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


